 UNITED STATES DISTRICT COURT
                                                                                              05/19/2021
 SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- x
 DAVID M. KIRK,                                                        :
                                                                       :
                                             Plaintiff,                :
                                                                       :   20-CV-7619 (ALC)
                  -against-                                            :
                                                                       :   ORDER
 CITIGROUP GLOBAL MARKETS HOLDINGS                                     :
 INC.,                                                                 :
                                                                       :
                                             Defendant.                :
 --------------------------------------------------------------------- x
 ANDREW L. CARTER, JR., District Judge:

          Plaintiff David M. Kirk (hereinafter, “Plaintiff”) brings this action against Citigroup

 Global Markets Holdings Inc. (hereinafter, “CGMHI” or “Defendant”) asserting claims for fraud.

 Plaintiff filed his Complaint on September 17, 2020, ECF No. 1, and has since filed two

 amended complaints. ECF Nos. 21, 22. Although Plaintiff did not seek leave of Court to file the

 second amendment, the Court considers the “Final Amended Complaint” the operative complaint

 in this action.

          Subsequently, multiple cases were filed by other pro se plaintiffs involving the same

 factual/legal claims against the same Defendant. On April 16, 2021, after a conference with the

 parties, this Court accepted some of those cases as related to the instant action and granted

 Defendant leave to file a motion to consolidate the cases (the “Related Actions”). ECF No. 42.

 After some quarreling by the parties regarding Plaintiff’s request to file a consolidated complaint

 once the cases were consolidated, ECF No. 47-50, the Court issued an Order to Show Cause why

 the Court shouldn’t reconsider its decision granting Defendant leave to file a motion to

 consolidate, ECF No. 52.

          The Court is in receipt of Defendant’s response, as well as Plaintiff’s. ECF Nos. 63-64.



                                                          1
After reviewing the parties’ submissions, the Court reconsiders its decision to grant Defendant

leave to file a motion to consolidate. Defendant’s request for leave to file a motion to consolidate

is DENIED without prejudice to renew at a later time. However, the Court will establish a

coordinated two-track briefing schedule in all the Related Actions. The parties are directed to

brief the issue of subject matter jurisdiction in accordance with the following schedule:

                •   Defendant’s Opening Brief: June 9, 2021
                •   Plaintiff’s Opposition Brief: June 23, 2021
                •   Defendant’s Reply Brief: June 30, 2021

         To the extent Plaintiff seeks reconsideration of this Court’s decision denying Plaintiff’s

application for pro bono counsel, that request is DENIED. To the extent Plaintiff seeks leave to

file an Amended Complaint (in the instant action), that request is also DENIED.

SO ORDERED.


Dated:          May 19, 2021
                New York, New York


                                               ____________________________________
                                                     ANDREW L. CARTER, JR.
                                                     United States District Judge




                                                  2
